Citation Nr: 0800513	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 14, 1997, 
for a grant of a 50 percent rating for headaches.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.  This matter is on appeal from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran was shown to have frequent, completely 
prostrating and prolonged headache attacks productive of 
severe economic inadaptability as of his hospitalization on 
June 17, 1997, but no earlier.


CONCLUSION OF LAW

The criteria for an effective date of June 17, 1997, but no 
earlier, for the assignment of a 50 percent disability rating 
for headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code (DC) 8100 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Here, service connection was initially established for 
headaches in June 1997 with a disability rating of 10 
percent.  Thereafter, on August 14, 1997, the veteran filed a 
claim for an increased rating.  His claim specifically stated 
that his headaches had increased in severity since the June 
1997 rating.  Entitlement to an increased rating of 50 
percent was granted in September 2004 with an effective date 
of the date of claim, August 14, 1997.  The veteran appealed 
the effective date of this decision.  Thus, the date of claim 
for increased rating is August 14, 1997.

Therefore, in order to be assigned an effective date prior to 
August 14, 1997, for a 50 percent evaluation for headaches, 
it must be factually ascertainable that the veteran's 
headaches underwent an increase within the year prior to 
August 14, 1997.  In determining whether or not an increase 
was factually ascertainable within the year prior to August 
14, 1997, the Board will review the entirety of the evidence 
of record.  See id.; Swanson v. West, 12 Vet. App. 442 
(1999).

The evidence of record indicates that the veteran was 
hospitalized for two days in June 1997 for "very symptomatic 
labyrinthitis" after which he made continued complaints of 
headaches.  Prior to that, a March 1997 treatment report 
indicated that the veteran had no headache but possibly had 
dizziness at times.  Other than those two notations, there is 
no evidence regarding the veteran's symptoms of headaches, 
their severity, or frequency.

A 50 percent disability rating is warranted where the veteran 
displayed frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.  

As the evidence indicates the veteran was hospitalized on 
June 17, 1997, as a result of his headache disability.  After 
this point, he has been routinely treated for severe 
headaches; whereas before, he made few headache complaints.  
Therefore, it is reasonable to find that the veteran's 
headaches increased in severity as of this date.  

Having found that the evidence shows an increase in severity 
of headaches as of June 17, 1997, but not before, an 
effective date of June 17, 1997, is warranted for a 50 
percent disability rating.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, resolution of the claim 
for earlier effective dates depends primarily on 
establishment of the date entitlement was shown.  To the 
extent necessary, all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date of June 17, 1997, but no earlier, for the 
assignment of a 50 percent disability rating for headaches, 
is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


